DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 03/16/2021.
Claims 1, 8, 10, and 16-18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the limitations of Claims 1, 10, and 16 do not recite abstract ideas as asserted in the previous Office Action.  This argument, already advanced and answered 
Applicant next asserts that the claims as presently amended integrate any recited abstract ideas into a practical application.  As a preliminary matter, Examiner notes an issue with the following language set forth by Applicant:  “While Applicant submits that the present claims are not directed toward an abstract idea, Applicant further submits that, even if they are considered to be, the claims are not ‘directed to’ a judicial exception because the claim recites elements that integrate the exception into a practical application of the exception…”  As previously explained, abstract ideas are a subcategory of judicial exception, thus if a claim is directed to an abstract idea it is necessarily directed to a judicial exception.  Examiner takes this language to intend to argue that, even if a claim recites an abstract idea, it is not directed to said abstract idea.  

Applicant next argues that the claims are integrated into a practical application as embodying an improvement to computer functionality or other technology.  Particularly, this argument is also based on the newly amended generation of audible turn-by-turn directions, asserting that this embodies an improvement to the “technical field of building space operations” because “such claimed elements ensure efficient location of reserved spaces within the building.”  This argument is unpersuasive for the same reasons as those set forth in the previous Office Action:  the purported improvements (both those directly articulated and those referenced in Paragraph 0061) is not an improvement to computer functionality or other technology, but rather an improvement to an abstract concept.  Specifically, “building space operations” is not a technical field, as asserted by Applicant, but rather an abstract concept as explained in the previous Office Action.  Further, the recited technical components (e.g., a mobile device and the components thereof) are not the subject of these improvements, but 
Claim Rejections – 35 USC § 103
Applicant’s arguments regarding the 103 rejections are purely based upon the newly amended limitations of independent Claim 1:  “generate audible turn-by-turn directions to direct a user of the mobile device from the location of the mobile device to a location of the building space in the building” (and similar drafting in independent Claims 10 and 16).  While the presentation of directions from the location of a mobile device to a location of the building space in the building was previously claimed in related form in Claims 8 and 18, Applicant’s arguments stress the “audible” and “turn-by-turn” requirements of the presently drafted limitations, which have not been previously presented.  As discussed in the Interview on 3/11/2021, Segal 0121 (in combination with the citations of Segal previously provided against Claims 8 and 18) does disclose said directions being “audible,” but neither Segal nor any other previously cited reference discloses said directions being “turn-by-turn.”  This aspect, however, is found in the prior art.  See updated 103 rejections below for more information.
Claim Interpretation
	In Claim 12, the language of “the building space details include a reserved timeslot of the building space” is interpreted to mean that the search parameters include a timeslot for which a particular building space is unavailable because it has already been reserved.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 10, and 16, the limitations of receive a reservation request including building space details for a building space in a building via the display, reserve a building space included in the list of building spaces, and generate turn-by-turn directions to direct a user of a mobile device from the location of a mobile device to a location of the building space in the building, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of generate a list of building spaces in the building satisfying the building space details and that are within a threshold distance of a location of the mobile device in the building and generate turn-by-turn directions to direct a user of a mobile device from the location of a mobile device to a location of the building space in the building, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than more than merely using a computer as a tool to perform an abstract, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-9, 11-15, and 17-20, describing various additional limitations to the machine of Claim 1, the product of Claim 10, or the method of Claim 16, amount to substantially the same unintegrated abstract idea as Claims 1, 10, and 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 2 and 11 disclose the 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (PGPub 20140257883) (herafter, “Thompson) in view of Jiang et al (PGPub 20190141479, claiming priority to CN 201711083898.3) (hereafter, “Jiang”), Segal et al (PGPub 20150039357) (hereafter, “Segal”), and Holmes et al (PGPub 20170357915) (hereafter, “Holmes”).  
Claims 1, 10, and 16, Thompson discloses the following limitations:
a display (¶ 0058, 0065; Figs. 6-7);
a memory (¶ 0068, 0073); 
a processor configured to execute instructions stored in the memory (¶ 0008, 0033, 0068);
receive a reservation request including building space details for a building space in a building via the display (¶ 0006, 0028-0029, 0032); 
a non-transitory computer readable medium having computer readable instructions stored thereon (¶ 0007-0008, 0068);
display the plurality of building spaces in the building via a display of the mobile device (¶ 0006, 0013, 0028, 0042, 0065; Figs. 7-8); 
displaying, on a display of the mobile device, a map of the building including the plurality of building spaces (¶ 0006, 0013, 0028, 0042, 0065; Figs. 7-8); and
reserve a building space included in the list of building spaces (¶ 0006, 0028, 0030, 0032).
Thompson additionally discloses generate a list of building spaces in the building satisfying the building space details based on a location of the mobile device in the building (¶ 0006, 0013, 0028, 0030, 0037, 0042, 0061; Fig. 7).  Thompson does not explicitly disclose but Jiang does disclose wherein the listed results are within a threshold distance of a location of the mobile device (Abstract; ¶ 0034, 0038-0042; resources are within a specific range of a user's terminal equipment, such as a mobile phone).  

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource proximity detection of Jiang with the resource reservation system of Thompson because Jiang teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0038-0040, the invention of Jiang is disclosed for use in a system for the reservation of shared resources such as that of Thompson.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource management system of Segal with the resource reservation system of Thompson and Jiang because Segal teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0004 and 0025, the invention of Segal is disclosed for use in a resource reservation system such as that of Thompson and Jiang.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the turn-by-turn directions of Holmes with the resource reservation system of Thompson, Jiang, and Segal because Holmes teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Holmes is disclosed for use in a resource reservation system such as that of Thompson, Jiang, and Segal.
Claim 2, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses the limitation of wherein the processor is configured to execute the instructions to display a location of the building space included in the list in the building via the display (¶ 0065; Fig. 8).  
Regarding Claim 3, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses the limitation of wherein the processor is configured to execute the instructions to reserve the building space included in the list in response to a selection of the building space included in the list made via the display (¶ 0065-0066; Fig. 8).  
Regarding Claim 4, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses the limitation of wherein the building space details include space preferences (¶ 0029, 0036).  
Regarding Claim 5, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses the limitation of wherein the building space details include itinerary information (¶ 0029, 0036).
Regarding Claim 8, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Neither Thompson nor Jiang explicitly discloses but Segal does disclose the limitation of wherein the processor is configured to execute the instructions to display directions from the location of the mobile device in the building to the location of the building space included in the list via the display (¶ 0082, 0094, 0121).  Neither Thompson nor Jiang nor Segal explicitly discloses but Holmes does disclose wherein said directions are turn-by-turn (¶ 0349).  The motivation to combine remains the same as for Claim 1.
Claim 9, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses the limitation of reserve, in response to the user accepting the prompt, the determined building space (¶ 0006, 0013, 0028, 0030, 0042).  
Thompson further discloses prompt a user to reserve the building space included in the list in response to the building space included in the list satisfying the building space details (¶ 0006, 0013, 0028, 0030, 0042; Fig. 7).  Neither Thompson nor Jiang explicitly discloses but Segal does disclose doing so in response to the location of the mobile device being the same as the location of the building space in the building (¶ 0060, 0082; Fig. 6).
The motivation to combine remains the same as for Claim 1.
Regarding Claim 11, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 10.  Thompson further discloses the following limitations:
display the plurality of building spaces in the building satisfying the building space details on a map on the display (¶ 0065; Fig. 8); and
reserve the building space included in the list in response to the input being a selection of the building space on the map displayed on the display (¶ 0065-0066; Fig. 8).
Regarding Claim 12, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 10.  Thompson further discloses the limitation of the building space details include a reserved timeslot of the building space included in the list (¶ 0029-0030, 0036, 0039; potentially offers override for a search result (building space) which has already been reserved).  
Neither Thompson nor Jiang explicitly discloses but Segal does disclose the limitation of wherein the computer readable instructions are executable by the processor to extend the reserved timeslot in response to:  an amount of time remaining in the reserved time slot being 
The motivation to combine remains the same as for Claim 1. 
Regarding Claim 13, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 12.  Neither Thompson nor Jiang explicitly disclose but Segal does disclose the limitation of wherein the computer readable instructions are executable by the processor to display a different plurality of building spaces satisfying revised building space details in response to the building space included in the list being reserved for the subsequent time slot (¶ 0060).  The motivation to combine remains the same as for Claim 1.
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jiang, Segal, Holmes, and Chaturvedi et al (PGPub 20190188619) (hereafter, “Chaturvedi”).
Regarding Claim 6, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Thompson further discloses determining the location of the mobile device in the building (¶ 0065, Fig. 8).  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Chaturvedi does disclose doing so using beacons included in the building (¶ 0016, 0064; global positioning system (GPS) receiver).  
The motivation to combine the references of Thompson, Jiang, Segal, and Holmes remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource reservation system of Chaturvedi with the resource reservation system of Thompson, Jiang, Segal, and KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Chaturvedi is disclosed for use in a resource reservation system such as that of Thompson, Jiang, Segal, and Holmes.
Regarding Claim 7, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 1.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Chaturvedi does disclose the limitation of wherein the processor is configured to execute the instructions to transmit the location of the building space and the building space details to an additional mobile device (¶ 0012, 0015-0016, 0037, 0042).  Thompson additionally discloses wherein the building space is included in the list (¶ 0030).  The motivation to combine remains the same as for Claim 6.  
Regarding Claim 17, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 16.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Chaturvedi does disclose the limitation of wherein the method includes transmitting, by the mobile device, the location of the building space in the building and the building space details to a plurality of other mobile devices (¶ 0012, 0015-0016, 0037, 0042).  Thompson additionally discloses wherein the building space is included in the list (¶ 0030).  The motivation to combine remains the same as for Claim 6.  
Regarding Claim 18, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 16.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Chaturvedi does disclose displaying information on a display of each respective mobile device of the plurality of other mobile devices (¶ 0012, 0015-0016, 0037, 0042).  Nether .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jiang, Segal, Holmes, and Crawford et al (PGPub 20070299966) (hereafter, “Crawford”).  
Regarding Claim 14, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 10.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Crawford does disclose the limitation of wherein the computer readable instructions are executable by the processor to cancel the building space in response to the location of the mobile device and a location of the building space being different when a reserved timeslot of the building space begins (¶ 0006, 0008-0009, 0018, 0036).  Thompson additionally discloses wherein the building space is included in the list (¶ 0030).
The motivation to combine the references of Thompson, Jiang, Segal, and Holmes remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource reservation system of Crawford with the resource reservation system of Thompson, Jiang, Segal, and Holmes because Crawford teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0003, the invention of Crawford is disclosed for use in a resource reservation system such as that of Thompson, Jiang, Segal, and Holmes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jiang, Segal, Holmes, Crawford, and Bhogal et al (PGPub 20090083112) (hereafter, “Bhogal”).  
Regarding Claim 15, Thompson in view of Jiang discloses the limitations of Claim 10.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Crawford does disclose the limitation of prompt a user to modify the building space in response to the location of the mobile device and a location of the building space being different when a start time of the reserved timeslot of the building space begins (¶ 0006, 0008-0009, 0018, 0036-0041).  Thompson additionally discloses wherein the building space is included in the list (¶ 0030).
Neither Thompson nor Jiang nor Segal nor Holmes nor Crawford explicitly disclose but Bhogal does disclose the limitation of cancel the reserved building space in response to a user input not being received within a threshold amount of time (¶ 0018).  
The motivation to combine the references of Thompson, Jiang, Segal, Holmes, and Crawford remains the same as for Claim 14.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the calendar event management system of Bhogal with the resource reservation system of Thompson, Jiang, Segal, Holmes, and Crawford because Bhogal teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0019, the invention of Bhogal is disclosed for use in a resource reservation system such as that of Thompson, Jiang, Segal, Holmes, and Crawford.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jiang, Segal, Holmes, and Kho et al (PGPub 20120143638) (herafter, “Kho”).  
Claim 19, Thompson in view of Jiang, Segal, and Holmes discloses the limitations of Claim 16.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Kho does disclose the limitation of wherein the reservation request includes building space details for a recurring reservation timeslot (¶ 0031).
The motivation to combine the references of Thompson, Jiang, Segal, and Holmes remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the resource reservation system of Kho with the resource reservation system of Thompson, Jiang, Segal, and Holmes because Kho teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0014, the invention of Kho is disclosed for use in a resource reservation system such as that of Thompson, Jiang, Segal, and Holmes.
Regarding Claim 20, Thompson in view of Jiang, Segal, Holmes, and Kho discloses the limitations of Claim 19.  Neither Thompson nor Jiang nor Segal nor Holmes explicitly discloses but Kho does disclose the limitation of wherein the method includes reserving the building space for the recurring reservation timeslot in response to the building space satisfying the building space details for a number of occurrences of the recurring reservation timeslot included in the building space details (¶ 0003, 0031, 0047-0048).  Thompson additionally discloses wherein the building space is included in the list (¶ 0030).  The motivation to combine remains the same as for Claim 19.



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20150112738 – “Reserving Venue for Calendar Event,” Marinaro et al, which describes a system for the making of recurring reservations
PGPub 20180039917 – “Vehicle Ride Sharing System and Method Using Smart Modules,” Buttolo et al, which describes a system with functionality based on the proximity of a user to a shared resource
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628